DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 34-51 are objected to because of the following informalities:  Claim 34, the terms “hybrid automatic repeat request virtual process identification”, Claim 38, “hybrid automatic repeat request virtual process number”, Claim 40, “virtual identification”, and “hybrid automatic repeat request virtual process number”, Claim 43, “hybrid automatic repeat request virtual process identification” and “virtual identification”, Claim 44, “hybrid automatic repeat request virtual process identification” and “virtual identification”, Claim 45, “hybrid automatic repeat request virtual process number”, Claim 46, “hybrid automatic repeat request virtual process identification”, Claim 48, “hybrid automatic repeat request virtual process number”, and “hybrid automatic repeat request virtual process identification”, and Claim 50, “hybrid automatic repeat request virtual process number” are not clear. The term HARQ virtual process number/identification is not clear because it is not clear what is the difference between the “HARQ virtual process number” and “HARQ virtual process identification”.  It is also not clear what is the difference between the “HARQ virtual process” and normal “HARQ process”.  Appropriate correction/clarifications/explanation is required.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 34-51 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al., (International Publication Number: WO 2017/172789 A1), in view of (3GPP TSG RAN WG1 Meeting #92 bis, Sanya, China, April 16th-20th, 2018, R1-1804857, Agenda item: 7.3.2, Source: InterDigital Inc., Title: Deactivating HARQ for Non-Terrestrial Networks, now onwards Document InterDigital), and further in view of Uchiyama et al., (International Publication Number: WO 2017/135036 A1).

Claims 1-33.	 (Cancelled)  

Regarding Claim 34,	 (New) Pelletier discloses an apparatus comprising: (Pelletier, Fig. 1A, paragraph [0029], Fig. 1A illustrates communication system 100 including wireless transmit/receive units (WTRUs) 102a, 102b, 102c and 102d (collectively be referred to as WTRU 102)
at least one memory comprising computer program code; and (Pelletier, Fig. 1B, paragraph [0040] non-removable memory 130, removable memory 132)
at least one processor; (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118)
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
receive a configuration from a network entity, wherein the configuration comprises a hybrid automatic repeat request virtual process number; (Pelletier, paragraph [0115] discloses downlink control information (DCI).  The paragraph [0120] discloses a WTRU receives a downlink control information DCI), paragraph [0142] A WTRU be configured with a (e.g. a single) HARQ entity.  WTRU be configured to receive.  Fig. 10, paragraph [0142] there be one (e.g. at least one HARQ entity per WTRU, Fig. 11, paragraph [0143] illustrates (e.g. a single) HARQ entity per WTRU technique, HARQ mapping, [0145] A WTRU be configured with a HARQ entity for one or more or each SOM configured.  Fig. 13 illustrates HARQ entity per SOM technique)
receive a downlink control information from the network entity, wherein the downlink control information comprises a hybrid automatic repeat request virtual process identification; (Pelletier, paragraph [0115] discloses downlink control information (DCI).  The paragraph [0120] discloses a WTRU receives a downlink control information DCI), paragraph [0142] A WTRU be configured with a (e.g. a single) HARQ entity.  WTRU be configured to receive.  Fig. 10, paragraph [0142] there be one (e.g. at least one HARQ entity per WTRU, Fig. 11, paragraph [0143] illustrates (e.g. a single) HARQ entity per WTRU technique, HARQ mapping, [0145] A WTRU be configured with a HARQ entity for one or more or each SOM configured.  Fig. 13 illustrates HARQ entity per SOM technique)
receive another downlink control information, wherein the another downlink control information comprises another hybrid automatic repeat request virtual process identification; and (Pelletier, paragraph [0115] discloses downlink control information (DCI).  The paragraph [0120] discloses a WTRU receives a downlink control information DCI), paragraph [0142] A WTRU be configured with a (e.g. a single) HARQ entity.  WTRU be configured to receive.  Fig. 10, paragraph [0142] there be one (e.g. at least one HARQ entity per WTRU, Fig. 11, paragraph [0143] illustrates (e.g. a single) HARQ entity per WTRU technique, HARQ mapping, [0145] A WTRU be configured with a HARQ entity for one or more or each SOM configured.  Fig. 13 illustrates HARQ entity per SOM technique)
Pelletier does not explicitly disclose about hybrid automatic repeat request virtual process number.
However, Document InterDigital explicitly discloses about hybrid automatic repeat request virtual process number. (Document InterDigital, section 3.1 and 3.3, HARQ process number)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Pelletier before the effective filing date of an application of the claimed invention with that of Document InterDigital so that teachings about hybrid automatic repeat request virtual process number be included in the configuration. The motivation to combine the teachings of Document InterDigital would include the teachings about hybrid automatic repeat request virtual process number. (Document InterDigital, whole document: emphasis section 3.1 and 3.3)
Pelletier and Document InterDigital do not explicitly disclose following:
determine a difference between a timing of a transmission indicated by the downlink control information and another timing of another transmission indicated by the another downlink control information. 
However, Uchiyama discloses following:
 	determine a difference between a timing of a transmission indicated by the downlink control information and another timing of another transmission indicated by the another downlink control information.  (Uchiyama, Figs. 22-25, Fig. 22 paragraph [0143], Fig. 23 paragraph [0144]-[0150], Fig. 24 paragraph [0151] and Fig. 25 paragraphs [0152]-[0155] Uchiyama clearly discloses about different timings and change of transmission timing)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Pelletier, and Document InterDigital before the effective filing date of the claimed invention with that Uchiyama so that determine a difference between a timing of a transmission indicated by the downlink control information and another timing of another transmission indicated by the another downlink control information.  The motivation to combine the teachings of Uchimaya would include the teachings on timing/difference between a timing of a transmission in the configuration.  (Uchimaya, Figs. 22-25, paragraphs [0141]-[0155])

Regarding Claim 35,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to:  (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
determine whether the another transmission is an asynchronous hybrid automatic repeat request retransmission or not based on the determined difference. (Pelletier, paragraph [0141] discloses about HARQ retransmission)
  
Regarding Claim 36,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein at least one of the downlink control information or the another downlink control information is related to at least one of a physical downlink shared channel or a physical uplink shared channel. (Pelletier, paragraph [0115] discloses downlink control information DCI, paragraph [0120] discloses a WTRU receives a downlink control information DCI)
 
Regarding Claim 37,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
determine that the difference between the timing and the another timing is more than or equal to a round trip time, and wherein the another transmission is an asynchronous hybrid automatic repeat request retransmission when the difference of the timing is more than or equal to the round trip time. (Pelletier, paragraph [0081] discloses round trip time (RTT) and TTI.  The paragraph [0141] discloses HARQ retransmission)
 
Regarding Claim 38,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 37, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
receive the asynchronous hybrid automatic repeat request retransmission during a timing of the hybrid automatic repeat request virtual process number. (Pelletier, paragraph [0141] discloses hybrid automatic repeat request (HARQ) retransmission)
 
Regarding Claim 39,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
determine that the difference between the timing and the another timing is less than a round trip time, and wherein the another transmission is not an asynchronous hybrid automatic repeat request retransmission, when the difference between the timing and the another timing is less than the round trip time. (Pelletier, paragraph [0081] discloses round trip time (RTT) and TTI.  The paragraph [0141] discloses HARQ retransmission)
 
Regarding Claim 40,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
determine a virtual identification based on the determined difference and the hybrid automatic repeat request virtual process number included in the received configuration. (Uchiyama, Figs. 22-25, Fig. 22 paragraph [0143], Fig. 23 paragraph [0144]-[0150], Fig. 24 paragraph [0151] and Fig. 25 paragraphs [0152]-[0155] Uchiyama clearly discloses about different timings and change of transmission timing, the examiner is interpreting determined difference as difference in timing, Document InterDigital, section 3.1 and 3.3, HARQ process number)
 
Regarding Claim 41,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 40, wherein the virtual identification is determined based on a subframe duration. (Pelletier, virtual identification which examiner interprets as HARQ process virtual identification is well known in the art)
 
Regarding Claim 42,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 40, wherein the virtual identification is maintained at the apparatus. (Pelletier, virtual identification which examiner interprets as HARQ process virtual identification is well known in the art)
 
Regarding Claim 43,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 40, wherein, when the another transmission is determined to be the asynchronous hybrid automatic repeat request retransmission, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132, paragraph [0141] discloses about hybrid automatic repeat request (HARQ) retransmission)
 determine a linkage of the retransmission and the transmission based on both the received hybrid automatic repeat request virtual process identification and the determined virtual identification. (Pelletier, paragraph [0141] discloses hybrid automatic repeat request (HARQ) retransmission)
  
Regarding Claim 44,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 40, wherein, when the another transmission is determined not to be an asynchronous hybrid automatic repeat request retransmission, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132, the paragraph [0141] discloses hybrid automatic repeat request (HARQ) retransmission)
 process the another transmission using the another hybrid automatic repeat request virtual process identification and the determined virtual identification. (Pelletier, paragraph [0141] discloses about hybrid automatic repeat request (HARQ) retransmission which is process the another transmission)
 
Regarding Claim 45,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein the configuration comprising the hybrid automatic repeat request virtual process number is received via radio resource control signaling. (Pelletier, paragraph [0141] discloses hybrid automatic repeat request (HARQ), Document InterDigital, section 3.1 and 3.3, HARQ process number)
 
Regarding Claim 46,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
compare the hybrid automatic repeat request virtual process identification of the downlink control information and the another hybrid automatic repeat request virtual process identification of the another downlink control information. (Pelletier, paragraph [0115] discloses downlink control information DCI, paragraph [0120] discloses a WTRU receives a downlink control information DCI, the paragraph [0141] discloses about HARQ)
  
Regarding Claim 47,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 34, wherein the downlink control information or the another downlink control information are received via a non-terrestrial network.  (Pelletier, paragraph [0115] discloses downlink control information DCI, paragraph [0120] discloses a WTRU receives a downlink control information DCI)
  
Regarding Claim 48,	 (New) Pelletier discloses an apparatus comprising: (Pelletier, Fig. 1A, paragraph [0029], Fig. 1A illustrates communication system 100 including wireless transmit/receive units (WTRUs) 102a, 102b, 102c and 102d (collectively be referred to as WTRU 102)
at least one memory comprising computer program code; and (Pelletier, Fig. 1B, paragraph [0040] non-removable memory 130, removable memory 132)
at least one processor; (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118)
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
configure a hybrid automatic repeat request virtual process number for a user equipment; (Pelletier, paragraph [0115] discloses downlink control information (DCI).  The paragraph [0120] discloses a WTRU receives a downlink control information DCI), paragraph [0142] A WTRU be configured with a (e.g. a single) HARQ entity.  WTRU be configured to receive.  Fig. 10, paragraph [0142] there be one (e.g. at least one HARQ entity per WTRU, Fig. 11, paragraph [0143] illustrates (e.g. a single) HARQ entity per WTRU technique, HARQ mapping, [0145] A WTRU be configured with a HARQ entity for one or more or each SOM configured.  Fig. 13 illustrates HARQ entity per SOM technique)
schedule an asynchronous hybrid automatic repeat request retransmission during a timing of the hybrid automatic repeat request virtual process number; and (Pelletier, paragraph [0115] discloses downlink control information (DCI).  The paragraph [0120] discloses a WTRU receives a downlink control information DCI), paragraph [0142] A WTRU be configured with a (e.g. a single) HARQ entity.  WTRU be configured to receive.  Fig. 10, paragraph [0142] there be one (e.g. at least one HARQ entity per WTRU, Fig. 11, paragraph [0143] illustrates (e.g. a single) HARQ entity per WTRU technique, HARQ mapping, [0145] A WTRU be configured with a HARQ entity for one or more or each SOM configured.  Fig. 13 illustrates HARQ entity per SOM technique)
 transmit downlink control information to the user equipment, wherein the downlink control information comprises a hybrid automatic repeat request virtual process identification. (Pelletier, paragraph [0115] discloses downlink control information (DCI).  The paragraph [0120] discloses a WTRU receives a downlink control information DCI), paragraph [0142] A WTRU be configured with a (e.g. a single) HARQ entity.  WTRU be configured to receive.  Fig. 10, paragraph [0142] there be one (e.g. at least one HARQ entity per WTRU, Fig. 11, paragraph [0143] illustrates (e.g. a single) HARQ entity per WTRU technique, HARQ mapping, [0145] A WTRU be configured with a HARQ entity for one or more or each SOM configured.  Fig. 13 illustrates HARQ entity per SOM technique)
Pelletier does not explicitly disclose about hybrid automatic repeat request virtual process number.
However, Document InterDigital explicitly discloses about hybrid automatic repeat request virtual process number. (Document InterDigital, section 3.1 and 3.3, HARQ process number)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Pelletier before the effective filing date of an application of the claimed invention with that of Document InterDigital so that teachings about hybrid automatic repeat request virtual process number be included in the configuration. The motivation to combine the teachings of Document InterDigital would include the teachings about hybrid automatic repeat request virtual process number. (Document InterDigital, whole document: emphasis section 3.1 and 3.3)
Pelletier and Document InterDigital do not explicitly disclose about timing.
However, Uchiyama discloses about timing.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Pelletier and Document InterDigital before the effective filing date of the claimed invention with that of Uchiyama so that the teachings on timing be included in the configuration.  The motivation to combine the teachings of Uchimaya would include the teachings on timing in the configuration.  (Uchimaya, Figs. 22-25, paragraphs [0141]-[0155])

 Regarding Claim 49,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 48, wherein the downlink control information is related to at least one of a physical downlink shared channel or a physical uplink shared channel. (Pelletier, paragraph [0115] discloses downlink control information DCI, paragraph [0120] discloses a WTRU receives a downlink control information DCI)
  
Regarding Claim 50,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 48, wherein the configuration comprising the hybrid automatic repeat request virtual process number is transmitted via radio resource control signaling. (Pelletier, paragraph [0115] discloses downlink control information (DCI).  The paragraph [0120] discloses a WTRU receives a downlink control information DCI), paragraph [0142] A WTRU be configured with a (e.g. a single) HARQ entity.  WTRU be configured to receive.  Fig. 10, paragraph [0142] there be one (e.g. at least one HARQ entity per WTRU, Fig. 11, paragraph [0143] illustrates (e.g. a single) HARQ entity per WTRU technique, HARQ mapping, [0145] A WTRU be configured with a HARQ entity for one or more or each SOM configured.  Fig. 13 illustrates HARQ entity per SOM technique)
 
Regarding Claim 51,	 (New) The combination of Pelletier, Document InterDigital, and Uchiyama disclose the apparatus according to claim 48, wherein the downlink control information is transmitted via a non-terrestrial network.  (Pelletier, paragraph [0115] discloses downlink control information DCI, paragraph [0120] discloses a WTRU receives a downlink control information DCI)
 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 52-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al., (International Publication Number: WO 2017/172789 A1).

Regarding Claim 52,	 (New) Pelletier discloses an apparatus comprising: (Pelletier, Fig. 1A, paragraph [0029], Fig. 1A illustrates communication system 100 including wireless transmit/receive units (WTRUs) 102a, 102b, 102c and 102d (collectively be referred to as WTRU 102)
at least one memory comprising computer program code; and (Pelletier, Fig. 1B, paragraph [0040] non-removable memory 130, removable memory 132)
at least one processor; (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118)
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: (Pelletier, Fig. 1B, paragraph [0040], Fig. 1B is a system diagram of WTRU 102.  Fig. 1B illustrates that the WTRU 102 includes a processor 118, non-removable memory 130, removable memory 132)
map a logical channel to a carrier; and (Pelletier, [0125], [0134] Logical channel (LCH), [0135] Logical Channel Group (LCG)
disable a hybrid automatic repeat request on the carrier or the logical channel based on a quality of service requirement of the logical channel. (Pelletier, [0125], [0134] Logical channel (LCH), [0135] Logical Channel Group (LCG)

Regarding Claim 53,	 (New) Pelletier discloses the apparatus according to claim 52, wherein the quality of service requirement comprises at least one of reliability, latency, or signal jitter.   (Pelletier, paragraph [0081], end-to-end latency less than 10ms.  Paragraph [0106] QoS. maximum/target latency)

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463